COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER


Cause No. 01-12-0406-CV; Woody K. Lesikar, Individually and as Trustee of the Woody K.
          Lesikar Special Trust and as Trustee of the Woodrow V. Lesikar Family Trust,
          Appellant v. Carolyn Ann Lesikar Moon, Individually and as Trustee of the Carolyn
          Ann Lesikar Moon Special Trust, Appellee

Date motion filed:    June 24, 2014

Type of motion:       Motion for rehearing

Party filing motions: Appellant




           The Court requests a response to the motion for rehearing. See TEX. R. APP. P. 49.2.
The response, if any, should be filed by July 16, 2014.




Judge’s signature:    /s/ Jane Bland
                      Jane Bland
                      Justice, acting individually


                      Panel consists of Justices Bland, Sharp, and Massengale.




Date: July 10, 2014